DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
 Claims 1-3, 6-13 and 15-18 are currently pending the in the above identified application.

Claim Interpretation
“Thermally stable” is interpreted as referring to the thermoplastic adhesive being capable of achieving the claimed viscosity without thermal degradation, and not excluding a solvent from being present, as agreed to by Applicant in the response filed November 8, 2017.
“Substantially” in claim 16 is interpreted as +/-15% of the recited range.  Specifically, a glass transition temperature (“Tg”) substantially between 25°C and 27°C means a range from 21.25°C and 31.05°C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0162989 to Ducker, as evidenced by US Pub. No. 2012/0109092 to Austin, in view of US Pub. No. 2006/0229411 to Hatfield and “Effect of substrate and tackifier on peel strength of SIS (styrene-isoprene-styrene)-based HMPSA” to Kim.
Regarding claims 1-3, 5-13, and 15-18, Ducker teaches a laminate absorbent structure (absorbent laminate) (Ducker, abstract) comprising a substrate formed of a tissues layer (paper tissue) (upper layer) (claims 8-9), a second substrate comprising a tissue layer (paper tissue) (lower layer) (claims 8-9), and a blend of adhesive fibers (claim 5) and particulate material (intermediate layer) deposited on the moving substrate and the second substrate applied on top of the mixture (positioned between the upper and lower layers) (Id., abstract, para 0038-0041).  Ducker teaches the particulate material being super absorbent polymer (particulate superabsorbent material) (Id., para 0038-0039) and teaches the adhesive fibers being formed of a hot melt adhesive (claim 2), such as HB Filler NW1023 hotmelt adhesive (Id., para 0042), which is a styrenic copolymer that is a pressure sensitive hot melt adhesive (claims 3, 17) as evidenced by Austin (Austin, para 0054). 
Ducker teaches the particulate material being bended with the curtain of adhesive fibers to form a mixture (Ducker para 0009), reading on the particulate (particulate superabsorbent material) being dispersed between the adhesive fibers (thermoplastic adhesive) (claims 1, 16, 17) and the particulate superabsorbent material and the adhesive (thermoplastic adhesive composition) being formed as a mixture (claim 15).  Ducker teaches the mixture having an adjacent delamination strength of greater than 9N (claim 13) (Id., para 0007).  Ducker teaches the superabsorbent polymer being between 
Ducker does not teach the glass transition temperature of the hotmelt adhesive and it specifically being a styrene-butadiene-styrene (SBS) or styrene-isoprene-styrene (SIS) block copolymer.  
However, Hatfield teaches the use of a hot melt pressure sensitive adhesive, including a styrene-butadiene-styrene triblock copolymer (SBS) having a glass transition temperature from about -20°C to about 40°C, to bond many different types of materials such as polyolefin films, polyolefin nonwovens, polyurethane films, woven fabric including those comprised of natural and/or synthetic fibers, absorbent material, polyacrylates, and cellulose derivative such as tissues useful in disposable articles (Hatfield, abstract, para 0001, 0004-0011, 0033. 0051).  Hatfield teaches the adhesive having a viscosity from about 500 mPas to about 250,000 mPas (Id., para 0011).  Additionally, Kim teaches styrene-isoprene-styrene (SIS) based adhesives can be formulated to give aggressive tack, tailored peel adhesion and high cohesive strength and teaches a SIS-based hot melt pressure sensitive adhesive (HMPSA) (Kim , abstract, section 1).  Kim teaches that the properties of PSA (pressure sensitive adhesive) are known to be strongly dependent on the glass transition temperature (Tg) of the adhesive (Id., section 3.1).  Kim teaches the Tg can be increased through the use of a tackifier which lowers the modulus (Id., section 3.2).  Kim teaches a lowered modulus always promotes bond formation (creep compliance) while a higher Tg makes bond rupture more difficult (debonding resistance) (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the absorbent of Ducker, wherein the styrenic copolymer hot met adhesive pressure sensitive adhesive is the SBS hot melt pressure sensitive adhesive of Hatfield, motivated by the desire of using 
While the reference does not specifically teach the claimed range of the glass transition temperature being greater than 25°C (claims 1 and 17), specifically substantially 25°C and 27°C (claim 16), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the glass transition temperature, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art as well as based upon the intended environmental conditions for which the absorbent laminate will be used.  Additionally, one of ordinary skill in the art before the effective filing date would have been motivated to increase the glass transition temperature of the hot melt adhesive in order to increase debonding resistance as well as influence the modulus of the adhesive and therefore bond formation with carriers as taught by Kim. 
Regarding the claimed average rate of change in vertical delamination strength with respect to temperature in the interval from Tg-2°C to Tg+4°C being greater than the rate of change in vertical delamination strength with respect to temperature in the interval from Tg+4°C to Tg+20°C property, although the prior art does not disclose this property, the claimed property is deemed to flow naturally from the teachings of the prior art, since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention as both adhesives are 
Regarding claims 6 and 7, the prior art combination teaches the use of plasticizer for viscosity control and the adhesive having a viscosity from about 500 mPas to about 250,000 mPas at 150°C (Hatfield, para 0011).  Regarding the claimed thermal stability at the claimed viscosity, although the prior art does not disclose this property, the claimed property is deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Specifically, the prior art combination teaches a SBS hot melt pressure sensitive adhesive having a glass transition temperature overlapping with the claimed range.  Additionally, the adhesive has a viscosity from about 500 mPas to 250,000 mPas at 150°C, indicating the material is thermal stable at 150°C.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Alternatively, if the claimed property is shown to not flow from the teachings of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the viscosity, within the claimed range, based on the desire application properties and based on the totality of the teachings of the prior art and desire to ensure stability of the adhesive of processing conditions.
Regarding claims 10-11 and 18, the prior art combination teaches the absorbent article according to the present invention quickly absorbing fluid during use, most preferably less than 15 seconds for the fluid penetration time (Ducker, para 0091-0094).  Regarding the claimed rate of change in free absorption time and free surface absorption time according to claimed methodology upon aging in storage, although the prior art does not disclose these properties, the claimed properties are deemed 
Regarding claim 12, the prior art combination teaches the superabsorbent polymer being between about 50% to about 98% by weight in the mixture and the adhesive being between about 50% and about 2% by weight of the mixture (Ducker, para 0007-0008, 0039), which equates to the adhesive being about 2% by weight to 100% by weight of the superabsorbent polymer (superabsorbent material).  
While the reference does not specifically teach the claimed range of the adhesive being less than about 5% of the weight of the superabsorbent material, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of the adhesive, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the desired adhesiveness and the totality of the teachings of the prior art.

Response to Arguments
Applicant’s arguments filed September 1, 2020 have been fully considered but are not persuasive.
Applicant argues that Hatfield discloses a very broad range of glass transition temperatures that this sufficient to rebut the presumption of obviousness established by overlapping ranges as teaching between about -20°C to about 40°C, which is a range of 60°C that encompasses, if not all, a vast majority of HMPSA.  Examiner respectfully disagrees.  One factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is where an applicant establishes that the prior art disclosure of the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art. Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306, 99 USPQ2d 1713, 1725 (Fed. Cir. 2011).  In the instant case, the range is not so broad as to not invite optimization since the materials do not have dissimilar properties as all the adhesive having both hot melt and pressure sensitive characteristics.  Examiner would like to highlight the glass transition temperature (Tg) range claimed by Applicant, greater than 25°C, encompass a range more vast than that any thermoplastic adhesive with the glass transition temperature in the claimed range, such as above 25°C.  Additionally, optimization within the range would have been obvious to one of ordinary skill in the art based on the desired properties and application type, which are influenced by the glass transition temperature, as shown by Kim.
Applicant points to Kim as evidence that none of the disclosed HMPSA fall outside the range of Hatfield.  Examiner would like to highlight that Kim is specific to SIS HMPSA and shows the impact of varying tackifier amount with the SIS polymer.  If anything, this supports optimization of the Tg within the range disclosed by Hatfield as routine and exemplified in Kim.  Applicant asserts that the only way to achieve Tg outside the disclosed range would be to adjust the tackifier outside this suitable range.  Examiner disagrees.  Thermoplastic adhesive can have Tg well outside the range disclosed by Hatfield.  For example, acrylic pressure sensitive adhesive have polymers with low glass transition temperature Tg≤-20°C as evidenced by Tobing (Tobing, Introduction).  USPN 5,217,798 to Brady teaches a hot melt adhesive having a glass transition temperature of -40C to 40C (Brady, col. 1 lines 55-col. 2 line 3), which also fall outside the range.  USPN 7,276,459 to Lang teaches a water dispersible binder having a Tg of 55°C in addition to -22°C (Lang, abstract, Table 1).  US Pub. No. 2008/0091157 to Yang teaches an thermoplastic polymer binder (adhesive) for use in absorbent article having a glass transition temperature having a Tg greater than about 40°C, more preferably greater than 60°C, even 85°C (Yang, abstract, para 0038, Table 1).  Anderson teaches epoxies being used for adhesive and thee epoxies having Tg in the 160°C-240°C range (Anderson, Introduction, Fig. 5).
Applicant argues that a POSITA would not modify Ducker to include a HMPSA having a Tg within the claimed range as Ducker teaches a low amount of adhesive, between about 50% and 2% adhesive, and therefore requires a high bonding, whereas Kim teaches the bond strength of the HMPSA actually decreases after a certain tackifier percentage is reached.  Examiner respectfully disagrees.  Applicant appears to be arguing that POSITA would not be able to or capable of optimizing or selecting a styrene-based, specifically SBS, HMPSA with a glass transition temperature in the claimed range while also having a high bonding.  Examiner would also like to highlight that the instant invention is not directed towards a novel adhesive composition but uses commercially available adhesives in the invention, supporting Examiner’s stance that POSITA would be able to select a styrene-based copolymer HMPSA having a Tg within the claimed range, based on the disclosure of the prior art and desired properties of the adhesive.  Applicant focuses on optimizing the glass transition temperature of a selected polymer using just the polymer-to-tackifier ratio.  Kim is relied upon for teaching that the glass transition temperature can influence the properties of the adhesive and why one of ordinary skill in the art would optimized the Tg as being a result effective variable.  Hatfield already establish the feasibility of achieving a HMPSA SBS adhesive having a glass transition temperature overlapping with the claimed range.  Therefore, Examiner maintains the rejection detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER A GILLETT/Examiner, Art Unit 1789